Citation Nr: 1520709	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-20 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for type II diabetes mellitus with diabetic neuropathy, to include as secondary to exposure to herbicides.

3.  Entitlement to service connection for a bilateral eye disorder, to include residuals of bilateral cataracts and a retinal detachment, to include as secondary to exposure to herbicides and type II diabetes mellitus with diabetic neuropathy.

4.  Entitlement to service connection for nephropathy, to include as secondary to exposure to herbicides and type II diabetes mellitus with diabetic neuropathy. 


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Esq.


ATTORNEY FOR THE BOARD

David L. Wight


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The medical evidence shows not only diagnoses of residuals of bilateral cataracts but also a right eye retinal detachment, which the Veteran is claiming is secondary to the bilateral cataracts.  The Veteran is also claiming that he has diabetic neuropathy.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues are as stated on page one.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hepatitis B

The evidence of record suggests that while the Veteran had inservice treatment for hepatitis B, he currently did not have active hepatitis B or any residuals of his inservice hepatitis infection.  Nevertheless, subsequent to the May 2013 statement of the case, the Veteran underwent a VA mental-disorders examination in March 2014 in which an Axis III diagnosis of hepatitis B was made.  It is unclear if this notation is merely a recitation of the Veteran's prior history of infection or indicative of a newly active current infection.  On remand, the Veteran should be asked to identify any sources of treatment for his hepatitis B since the most recent VA examination specifically addressing hepatitis in April 2013.  

Eye Disability

The Veteran's service treatment records show that he had a foreign body removed from his right eye in December 1972 and that at the April 1974 separation examination the corrected distant vision in the right eye was only 20/30.  Another April 1974 treatment record shows that the vision was corrected to 20/30 bilaterally.  A VA examination is necessary to determine whether any current eye disorder that is not a refractive error is related to active service.

Agent Orange Exposure

The Veteran claims not only that Agent Orange was sprayed while he was stationed in Okinawa but also that Agent Orange was stored in Okinawa in 1972.  While the Joint Services Records Research Center verified that herbicides were not sprayed or tested in Okinawa, the Joint Services Records Research Center did not verify whether Agent Orange was stored in Okinawa in 1972.  Therefore, further development is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his diabetes mellitus with diabetic neuropathy, bilateral eye disorder, and nephropathy and obtain any identified records.

2.  Ask the Veteran to identify all treatment for his claimed hepatitis B since April 2013 and obtain any identified records.  



3.  Contact the Joint Services Records Research Center and attempt to verify whether or not Agent Orange was stored in Okinawa during the Veteran's service in Okinawa, Japan from March 1972 to October 1972.

4.  Thereafter, schedule him for a VA examination to determine the nature and extent of his eye disorders.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to any eye disorder.

Residuals of bilateral cataracts:  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that the residuals of bilateral cataracts are related to service, to include having a foreign body in the right eye in December 1972 and having decreased corrected visual acuity in April 1974.

Retinal detachment of the right eye:  

The examiner should opine whether it is at least as likely as not (50 percent or greater) that the retinal detachment of the right eye is related to service, to include having a foreign body in the right eye in December 1972 and having decreased corrected visual acuity in April 1974.

Any other current eye disorder other than refractive error:  

For any other current eye disorder other than refractive error, the examiner should opine whether it is at least as likely as not (50 percent or greater) that the current eye disorder is related to service, to include having a foreign body in the right eye in December 1972 and having decreased corrected visual acuity in April 1974.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, the AOJ should undertake any further necessary development on the issues on appeal in light of the response from the Joint Services Records Research Center.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




